Mr. Justice Waterman on beheaeing. In a petition for rehearing, counsel urge that it is error to permit a default to be taken on a pleading to which an interposed demurrer remains undisposed of. The abstract filed by the same counsel shows that on October 29, 1895, the demurrer to the plaintiff’s declaration was overruled; this was to the amended declaration, to which Mathias P. Streff demurred, being the only declaration then in the case and on which default was entered November 7, 1895. There is a plain distinction between actions on executory contracts and actions on contracts fully performed, so that nothing remains to be done but to pay the money due thereon. In the latter case the common counts are sufficient. Chitty on Pleadings, Vol. 1, p. 350-359; Tunison v. Field, 21 Ill. 108; Pickard v. Bates, 38 Ill. 40; Elder v. Hood 38 Ill. 533. Counsel also urge that it was error to enter judgment against Gustavia Streff, she not being a party to the amended declaration. The abstract prepared by counsel fails to show the entry of a judgment against Gustavia Streff. Matters relied upon to reverse must be abstracted. Kellogg v. McClelland, 62 Ill. App. 636. As appears from the record, there is no judgment against Gustavia Streff. The petition for a rehearing is denied.